OPINION ON APPELLANT’S MOTION FOR REHEARING
MORRISON, Judge.
The record has now been perfected and the appeal is reinstated. Appellant was tried, on a plea of not guilty to the court, under an information alleging that he “ * * did unlawfully use vulgar, profane, obscene, and indecent language over and through a telephone and did use a telephone with intent to harass, annoy, torment, abuse, threaten and intimidate * *
The sufficiency of the evidence is challenged.
The record shows that appellant had called the complaining witness on many occasions over a period of weeks, both at her place of work and at her home. On the night alleged in the information, appellant called the complainant a number of times, beginning early in the evening and continuing until sometime after midnight. Apparently, appellant was trying to locate his estranged wife, whom he believed to be out with the complainant’s brother. He told the complainant that he had killed two people and that one more would not make any difference; he then proceeded to describe how he had killed these people.
The judgment and sentence recite that appellant was found guilty of “obscene phone calls” and fined $100.
The record, while replete with evidence that appellant used the telephone with the intent to harass the complainant, is totally devoid of any evidence of vulgarity, profanity, obscenity or indecent language.
As there is no evidence to support the conviction, the judgment is reversed and the cause remanded.